Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 01/16/2017.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 07/02/2019, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 07/02/2019.

Drawings
6.    Applicant’s drawings filed on 07/02/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 07/02/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Terminal Disclaimer
9.	The terminal disclaimer filed on 4/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/475,756 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.	Authorization for this examiner’s amendment was given in an interview with Mark Beloborodov on 4/5/2021.

The application has been amended as follows: 

1. (Currently Amended) A first node for use in a communication network system, the system comprising one or more trusted source nodes, the one or more worker nodes and a verifier node, wherein the first node, the one or more trusted sources nodes, one or more worker nodes and the verifier node are electronic devices, wherein the first node is configured to: 
determine a trusted input commitment key for a trusted input to be input into a computation that is
determine a computation evaluation key for use by the one or more worker nodes in determining a proof that a computation on one or more trusted inputs is correct and that the one or more trusted inputs were used in the computation, wherein the computation evaluation key comprises key material for one or more trusted input wires that are for inputting the one or more trusted inputs into the computation, wherein the key material is derived from a trapdoor value, one or more polynomials evaluated in a point corresponding to the trapdoor value that are independent of polynomials representing the computation, and one or more polynomials evaluated in a point corresponding to the trapdoor value that represent the computation; 
determine a computation verification key for use by the verifier node in verifying the result of the computation by the one or more worker nodes; and 
publish the trusted input commitment key, the computation evaluation key and the computation verification key to make the keys available for nodes within the system.  
 
13. (Currently Amended) A non-transitory computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 7.
 
14. (Currently Amended) A worker node for use in a communication network system, the system comprising a first node, one or more trusted source nodes and a verifier node, wherein the worker node, the first node, the one or more trusted sources nodes, and the verifier node are electronic devices wherein the worker node is configured to: 
obtain a computation evaluation key for a computation to be performed by the worker node, wherein the computation evaluation key comprises key material for one or more trusted input wires that are for inputting the one or more trusted inputs into the computation, wherein the key material is derived from a trapdoor value, one or more polynomials evaluated in a point corresponding to the trapdoor value that are independent of polynomials representing the computation, and one or more polynomials evaluated in a point corresponding to 
receive one or more trusted inputs for the computation; 
evaluate the computation using the received one or more trusted inputs to determine values for one or more internal wires of the computation and one or more output wires of the computation; 
and determine a proof that the computation on the one or more trusted inputs is correct and that the one or more trusted inputs were used in the computation using the computation evaluation key, wherein the determined proof is sent to the verifier node.  
 
17.- 26 (Cancelled)  
 
40. (Currently Amended) A non-transitory computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of 
Claim 27.
 
41. (Currently Amended) A verifier node for use in a communication network system, the system comprising a first node, one or more trusted source nodes and one or more worker nodes, wherein the verifier, the first node, the one or more trusted sources nodes, and one or more worker nodes are electronic devices, wherein the verifier node is configured to: 
obtain a trusted input verification key and computation verification key; 
obtain, from the one or more trusted source nodes, a trusted input commitment, the trusted input commitment comprising a representation of one or more trusted inputs that have been input by the one or more trusted source nodes to a computation; 
obtain, from one or more worker nodes, an output of the computation and a proof that the computation on the one or more trusted inputs by the one or more worker nodes is correct and that the one or more trusted inputs were used in the computation;
and determine whether the computation on the one or more trusted inputs is correct and whether the trusted inputs were used in the computation using the obtained trusted input verification key, obtained computation verification key, obtained trusted input commitment and obtained proof, wherein the verifier node determines whether the computation on the one or more trusted inputs is correct and whether the trusted inputs were used in the computation by verifying that a plurality of encodings are consistent with each other and that the plurality of encodings are consistent with the trusted input commitment for the computation.  
 
59. (Currently Amended) A non-transitory computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on 


Reasons for Allowance
12.	Claims 1, 2, 7, 13-16, 27, 40-44, 50, and 59 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20160134593 discloses on Fig. 1, paragraph 0005 “According to one general aspect, a computer program product includes instructions recorded on a non-transitory computer readable storage medium and configured, when executed by at least one processor, to cause the at least one processor to receive a manicoded key from at least one shared communication channel, the manicoded key including a key manifest for a secret key, the key manifest providing an argument of knowledge for the secret key. The instructions, when executed by the at least one processor, further cause the at least one processor to receive a manicoded message from the at least one shared communication channel, the manicoded message including a message manifest for the secret key, the message manifest including an implication argument indicating that knowledge of the secret key enables access to message content of the manicoded message, and compare the key manifest and the message manifest to establish that an owner of the secret key and the manicoded message has the access to the message content.” Para 0026 “It is Para 0027 “The recipient 108 is illustrated as including the decoder 114 that is operable to decode the encoded message 112. Specific examples of such message encoding/decoding, by themselves, are well-known. Nonetheless, a number of examples thereof are provided herein, where necessary or helpful to understand operations of the system 100. Of course, it will be appreciated that such example encoding/decoding techniques are not exhaustive or limiting, and many other known or future techniques for performing such message encoding/decoding may be used, as would be apparent from the present description.” Para 0035 “The manicoded message encoder 106 is also illustrated as including a message manifest generator 122, which, as referenced above, is configured to provide a message manifest 126 that is included in, or otherwise associated with, the manicoded message 124, and that is based on the secret key for the secret key knowledge 116. As described in detail herein, the message manifest 126 is created by the message manifest generator 122 based on the secret key knowledge 116, and, among other features and functions, facilitates verification operations of the verifier 102.” Also, see paragraph 0038 and 0042”

U.S. Publication No. 20140258736 discloses on paragraph on 0054 “In one configuration of the process 300, the trusted processor performs the unbind function shortly after launching execution of a program to enable the trusted processor to receive a symmetric key K.sub.vp from a verifier. The key K.sub.vp is typically a symmetric encryption key that is available only to the verifier and to the trusted processor. To receive the encrypted key Kvp, the verifier uses the 

U.S. Publication No. 20090313475 discloses paragraph 0150 “The initiating node transmits to each node their identity I, across the Dolev-Yao network N. In the asymmetric case referred to above, the initiating node is always the "leader".” Paragraph 0152 “Thus, as before, each node A, that wishes to set up a secure link between itself and one or more nodes B, sends to each B a Message 1 over the normal Dolev-Yao network (where all messages are subject to overhearing, taking out and faking). Message 1 consists, in combination, of a name for A, and a set of information INFO.sub.A that A wishes to have associated with it. In many cases INFO.sub.A will include either a public key or a Diffie-Hellman token, and contextual information such as the name of the user of the node. [0153] 2. I.fwdarw..sub.N Each A :longhash(hk).” Paragraph 0154 “I invents a new hash key hk. It then sends each node a long hash (substantially immune to an attack due to the birthday paradox referred to above) of these  Paragraph 0158 “In this step, the initiator I sends each node the hash key hk across the Dolev-Yao network under its own respective public key. At this point, each node can check the value of hk by testing to see if it produces the correct value for Message 2 and they only proceed if this is true. An intruder is so unlikely to be able to send a value of hk, that would lead to the same Message 2, such that each node really can be assured that the hk it receives was used at step 2 provided and of course, that it yields the correct value for Message 2.”

U.S. Publication No. 20070256125 discloses on paragraph 0071 “In aspects of the invention, the approach taken to solve this problem is to find a mechanism that will allow the TPM itself to convince a verifier, who may be an RSP, a certificate authority, or a revocation agency, that it has a trusted manufacturer's certificate, but in such a way that the verifier will not be able to distinguish a particular TPM. The TPM is therefore able to provide direct proof that it is a legitimate TPM, rather than simply gives its endorsement key to the CA and then an RSA will have indirect proof (by reference to a CA). The relationships involved are shown in FIG. 7 (with reference numerals as for FIG. 6 where the same element is referred to). The trusted platform manufacturer 61 provides the TPM 62 with a unique identity and certifies this identity (step 65), though as will be seen below, this certification takes a new form. It is therefore 

U.S. Publication No. 20120096274 discloses on paragraph 0059 “At 308, the verifier applies an AD function that is a reverse transformation of the AE function that was used by the signer at 206. The AD function, which is keyed by Paragraph 0071 “where N'.parallel.mac' denotes a concatenation of a hidden portion N' of signed message 106 and a MAC mac'. The verifier is able to extract hidden portion N' and MAC mac' from the concatenation N'.parallel.mac' using prerequisite length L associated with MAC function T agreed on by the signer and the verifier. If hidden portion N and MAC mac were combined at 406 using some other reversible function j as described previously, the inverse of function j, that is j.sup.-1, will be necessary to obtain hidden portion N' and MAC mac'.”

U.S. Publication No. 20180176229 discloses on paragraph 0030 “Verifiers perform the same building process as the builders. The difference is that they use the metadata stored in the blockchain sent by the builders in order to verify that the build/binary belongs to a particular software build in order to detect tampering. This approach supports policy-based software distribution which can define simple smart contracts that dictate how a software package is verified. For example, a simple smart contract would provide: software build A is valid if N out of M verifying nodes have signed the binary (e.g., the asset/binary 

U.S. Publication No. 20160134593 discloses on paragraph 0024 “FIG. 1 is a block diagram of a system 100 for manicoding for communication verification. In the system 100, a verifier 102 is configured to utilize a shared channel 104 to provide de-centralized verification for communications between a Paragraph 0031 “Conversely, in some implementations, such a secret key may be transmitted as including message content. For example, a message encoded using a first secret key may serve as a second secret key for a subsequent, second message. Thus, it may be appreciated that, in many embodiments, there may be little or no technical difference(s) between the message knowledge 112 and the secret key knowledge 116, 118, 120; rather, the message knowledge 112 and the secret key knowledge 116, 118, 120 may differ primarily in a manner in which each is used/interpreted by encoders 106, 110, the decoder 114, and the verifier 102 (e.g., one or both of the interpreters 136, 138).” Paragraph 0131 “Two such example machineries are signatures of knowledge (allowing arguments on NP-statements, that is nondeterministic-polynomial ones) and zk-SNARK (allowing arguments on NP-statements expressible as an arithmetic circuit, and/or as a program for a machine specification. Equations in embodiments herein can be expressed as arithmetic circuits, which fits any of the machineries). In pertinent part, both machineries perform the following function or variations thereof: given a statement of the form "knowing w makes it easy to verify that x satisfies related conditions," produce an argument of knowing w without revealing w. Performing such a function is what defines an AOKM herein. Such a w (possibly a tuple) is called a witness for input x (also possibly a tuple) that satisfies the conditions. Such a machinery allows one who knows such a witness w to make an argument of knowledge of w without revealing w.”

	The following is an Examiner’s Statement of Reasons for Allowance: 
 Claims 1, 2, 7, 13-16, 27, 40-44, 50, and 59 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses determining an input commitment key, determining a computation evaluation key in determining proof that a computation is correct, determining a computing verification key and publishing keys, no one or two references anticipates or obviously suggest a first node for use in a communication network comprising one or more trusted source nodes, the one or more worker nodes and a verifier node, wherein the first node, the one or more trusted sources nodes, one or more worker nodes and the verifier node are electronic devices.
	The first node determines a trusted input commitment key for a trusted input to be input into a computation that is evaluated by the one or more worker nodes, wherein the trusted input commitment key is for use by the one or more trusted source nodes in forming a trusted input commitment of one or more trusted inputs.
	Determining a computation evaluation key for use by the one or more worker nodes in determining a proof that a computation on one or more trusted inputs is correct and that the one or more trusted inputs were used in the computation, wherein the computation evaluation key comprises key material for one or more trusted input wires that are for inputting the one or more trusted inputs into the computation, wherein the key material is derived from a trapdoor value, one or more polynomials evaluated in a 
Furthermore, determining a computation verification key for use by the verifier node in verifying the result of the computation by the one or more worker nodes and publish the trusted input commitment key, the computation evaluation key and the computation verification key to make the keys available for nodes within the system

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/           Primary Examiner, Art Unit 2491